Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Status 
Claims 1-20 have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 8,949,082. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the application and Patent No. 8,949,082 recite a system and non-transitory computer readable storage medium for predicting or preventing hospital readmission. 
Claims 1, 11 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 18 of U.S. Patent No. 10943676. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the application and Patent No. 10943676 recite a system 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-10 recite(s) a method for predicting or preventing hospital readmission, which is within a statutory category   (process). Claims 11-17 recite(s) a system for predicting or preventing hospital readmission, which is within a statutory category (machine.). Claims 18-20 recite(s) a non-transitory computer storage media having computering-executable instruction for predicting or preventing hospital readmission, which is within a statutory category (manufacture) 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the 
The limitation of Independent claims 1-20 recites at least one abstract idea. Specifically, Claim 1 recites the steps of: 
A method for predicting or preventing hospital readmission, the method comprising:
receiving an indication of an event for a patient;
 determining one or more variables from training data, the one or more variables linked to a likelihood of readmission; 
generating at least one machine-trained classifier that was trained with the one or more variables; 
automatically triggering application of a predictor of readmission specific to a hospital in response to the receiving of the indication, the predictor comprising the at least one machine-trained classifier; and 
in response to the receiving, automatically predicting a probability of readmission of the patient by using the predictor.  

The preamble of “predicting or preventing hospital readmission” constitutes (c) mental process because predicting or preventing can be performed by human mind. Accordingly, the claim is directed toward at least one abstract idea.
The limitations “receiving an indication of an event for a patient; determining one or more variables from training data, the one or more variables linked to a likelihood of readmission” constitutes (b) certain methods of organizing human activity (e.g. ..
The limitations of ” generating the one or more variables; triggering application of a predictor of readmission specific to a hospital in response to the receiving of the indication,; and in response to the receiving, predicting a probability of readmission of the patient by using the predictor;” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to analyze, to evaluate the application, to predict the readmission using the likelihood or probability. Further, the limitation “predicting a probability of readmission of the patient by using the predictor;” constitutes (a) mathematical concept because the use of machine-trained to provide the predictor.  Accordingly, the claim is directed toward at least one abstract idea. 

Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 11 and 18, because the only difference between claim 1 and claim 11 is that claim 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 2-3, 12 recite training data comprising the readmission for the patient and the event as a discharge from the hospital, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claims 4-6 recite output a readmission indicator as a function of the probability,, the cellphone/bedside monitor alert, the variables to reduce the probability of readmission and thus part of mental process. 
Dependent claim 8-9 recite mining information from structured and unstructured patient records, and thus part of method of organizing human activity
Dependent claim 10 recites indication of reliability of the value and the inferred value, and thus part of mental process. 
Dependent claim 14 recites a selection to alter the threshold and thus part of certain method of organizing human activity. 
Dependent claims 15-17 recite updating training data  by documentations for readmission, and thus part of certain method of organizing human activity
Dependent claim 20 recites extracting the variables from medical record, probabilistic assertion, and thus part of certain method of organizing human activity.

2019 PEG: Step 2A - Prong Two: 

Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites 
A method for predicting or preventing hospital readmission, the method comprising:
receiving an indication of an event for a patient;
 determining one or more variables from training data, the one or more variables linked to a likelihood of readmission; 
generating at least one machine-trained classifier that was trained with the one or more variables; 
triggering application of a predictor of readmission specific to a hospital in response to the receiving of the indication, the predictor comprising the at least one machine-trained classifier; and 
in response to the receiving, automatically predicting a probability of readmission of the patient by using the predictor.  
Claim 11 recites 
A system for predicting or preventing hospital readmission, the system comprising: 
at least one memory; and a processor (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)) configured to: 
receive an indication of an event for a patient; 
determine one or more variables from training data, the one or more variables linked to a likelihood of readmission above a threshold; 
machine-train a first classifier (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))  using the one or more variables; 
automatically trigger application of a predictor of readmission specific to a hospital in response to the receiving of the indication, the predictor comprising the first classifier (merely data gathering steps as noted below, see MPEP 2106.05(g)); and
in response to receipt of the indication, automatically predict a probability of readmission of the patient by using the predictor (merely data gathering steps as noted below, see MPEP 2106.05(g)).


Regarding the limitation “generating at least one machine-trained classifier that was trained with the one or more variables; automatically triggering application of a predictor of readmission specific to a hospital in response to the receiving of the indication, the predictor comprising the at least one machine-trained classifier”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g))
Regarding the limitation “a system for predicting or preventing hospital readmission, the system comprising: at least one memory; and a processor”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). This is merely pre-solution activity. The Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).
Regarding the additional limitation “determine one or more variables from training data, the one or more variables linked to a likelihood of readmission above a threshold; machine-train a first classifier (merely data gathering steps as noted below, see MPEP 2106.05(g)))”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g)). 
Regarding the additional limitation of “automatically trigger application of a predictor of readmission specific to a hospital in response to the receiving of the indication, the predictor comprising the first classifier (merely data gathering steps as noted below, see MPEP 2106.05(g)) “, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. Particularly, the use of machine-trained classifier, the processor, memory  is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another 
For these reasons, representative independent claims 1, 11 and 18 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, machine-trained classifer does not take the claim out of the method of organizing human interaction grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
For Dependent Claims 7 and 13, the use of” machine-train classifier”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 11 and 18 and dependent claims 2-10, 12-17, 19-20 limit the use of a computing component, a processor, a machine-train classifier, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Particularly, Particularly, the use of machine train classifier is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)

. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yi Zhang (US. 20110009760A1) in view of Guyon et al. (US. 20060064415A1 hereinafter Guyon) 

With respect to claim 1, Yi Zhang teaches a method for predicting or preventing hospital readmission (‘760; Para 0009: predicting the re-hospitalization due to worsening of the patient’s post-hospitalization heart failure status), the method comprising:
receiving an indication of an event for a patient (‘760; Para 0018: Figs 2 and 3 illustrating various processes for determining acute worsening of a patient's heart failure status following hospitalization for a clinical HF event and generating a readmission alert )(‘220; Abstract: receiving patient data including a patient condition at a computing device, where a portion of the patient data is transmitted to the computing device from a clinical information system over a network; Fig. 3);
 determining one or more variables from training data, the one or more variables linked to a likelihood of readmission (‘760; Para 0037: Early detection and treatment of a patient's worsening heart failure can significantly reduce the rate of heart failure patient readmission and the high cost of heart failure patient readmission. Techniques of the present invention can determine or estimate the likelihood of readmission for a particular heart failure patient, and may further determine or estimate the rate of readmission for a population of heart failure patients ). 
Yi Zhang does not explicitly discloses machine train classifier. However, Yi Zhang disclose the readmission alert may be generated based on a different algorithm, such as a linear regression model, fuzzy logic, neural network using patient’s physiologic parameters to hospitalization readmission. 
 
Guyon teaches 
generating at least one machine-trained classifier that was trained with the one or more variables (‘415; Para 0019: A test data set is pre-processed in the same manner as was the training data set. Then, the trained leaning machine is tested using the pre-processed test data set. A test output of the trained learning machine may be post-processing to determine if the test output is an optimal solution based on known outcome of the test data set as illustrated in Para 0047 for linked to a likelihood of variables); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Yi Zhang with the technique of data mining platform for bioformatics as taught by Guyon in order to provide the machine trained classifier using a likelihod of variables.
Yi Zhang in view of Guyon teaches
760; Para 0115: assessment of changes in therapy and/or need for optimization of therapy is based on a single parameter, such as respiration rate. The readmission alert criteria are met when the respiration rate metrics exceed a threshold(s), preferably for a predetermined period of time. When the alert criteria are met, this indicates a decline in the patient's condition and the readmission alert signal is generated; Para 0116: When multiple parameters are tracked, the alert criteria may be based on relationships between the various parameters. For example, if both the respiration rate and LV function are used, then the readmission alert signal may be triggered if both parameters meet or exceed an alert threshold. In an alternative configuration, the readmission alert signal may be triggered if only one parameter meets or exceeds the alert threshold. In yet another configuration, the readmission alert signal may be triggered if one parameter meets or exceeds the readmission alert threshold and the other parameter is trending downward, indicating a worsening patient status. In another configuration, the readmission alert may be generated based on a different algorithm, such as a linear regression model, fuzzy logic, neural network, etc); and 
in response to the receiving, automatically predicting a probability of readmission of the patient by using the predictor (‘760; Para 0117: one parameter may be used to automatically alter the readmission alert threshold of another. This technique provides automatic adjustment in the sensitivity of the readmission alert. One approach involves using historic data of a parameter to adjust its own readmission threshold. Another approach involves one parameter affecting the threshold of another. For example, an activity parameter may be lower than normal level (i.e., the patient is not moving at all), while MaxRR is not reduced. This situation can result in lowering of the MaxRR alerting threshold ) 
 
Claims 11 and 18 are rejected as the same reason with claim 1

With respect to claim 2, the combined art teaches the method of claim 1, wherein the event of the patient is an admission to the hospital, and wherein the training data comprises readmission information for patients who were readmitted to the hospital, the readmission information comprising an amount of time prior to readmission (‘760; Para 0009: generating a readmission alert in response to detecting acute worsening of a patient's heart failure following hospitalization within a time frame that allows for physician intervention and avoidance of hospital readmission of the patient).  
Claim 12 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the method of claim 1, wherein the event is a discharge from the hospital, an admission to the hospital, or a scheduled 760; Para 0121).  

With respect to claim 4, the combined art teaches the method of claim 1, further comprising: outputting a readmission indicator for the patient as a function of the probability of readmission (‘760; Para 0045).  

With respect to claim 5, the combined art teaches the method of claim 4, wherein outputting the readmission indicator comprises generating one or more of a cell phone alert, a bedside monitor alert, and an alert associated with prevention of data entry (‘760; Abstract; Paras 0112-0113).  .  

With respect to claim 6, the combined art teaches the method of claim 1, further comprising: providing a list of the one or more variables that reduce the probability of readmission of the patient for the event; and based at least in part on the list, providing a recommended clinical action corresponding to a mitigation plan for reducing the probability of readmission of the patient for the event (‘760; Paras 0037-0038).  

With respect to claim 7, the combined art teaches the method of claim 1, further comprising: assigning, using the at least one machine-trained classifier, statistics or weights to the one or more variables, the statistics or weights indicating a strength of a correlation of the one or more variables to the likelihood of readmission; and automatically predicting the probability based at least in part on the statistics or weights (‘760; Para 0052).  

With respect to claim 8, the combined art teaches the method of claim 1, further comprising: mining information from structured and unstructured patient records in an electronic medical record, the mining performed as a function of domain knowledge comprising factors that influence a risk of a disease and progression information of the disease; incorporating the information into the predictor; and based at least in part on the incorporating, automatically predicting the probability (‘760; Para 0155).  

With respect to claim 9, the combined art teaches the method of claim 8, wherein the mining is configured for different formats of data sources within electronic medical records of the hospital and at least one other hospital, and wherein the information comprises a value for the one or more variables and an inferred value for the one or more variables (‘760; Paras 0051-0052).  

With respect to claim 10, the combined art teaches the method of claim 9, wherein the domain knowledge provides an indication of reliability of the value and the inferred value based on a corresponding source or a context (‘760; Paras 0051-0052).  


With respect to claim 13, the combined art teaches the system of claim 11, wherein the one or more variables used to train the first classifier are from data of patients readmitted to the hospital for a first admission problem, and wherein the system further comprises: machine-train a second classifier using the one or more variables from data of patients readmitted to the hospital for a second admission problem following a discharge; automatically trigger the application of the predictor further comprising the 760; Paras 0116-0117).  

With respect to claim 14, the combined art teaches the system of claim 11, further comprising receive a selection to alter the threshold and automatically predict the probability based on the altered threshold (‘760; Para 0117).  

With respect to claim 15, the combined art teaches the system of claim 11, further comprising: update the training data in response to previous patients readmitted to the hospital after receiving a new or different prescription, a follow-up, or completing documentation in an electronic medical record; and automatically predict the probability based on the update (‘760; Para 0009).  

With respect to claim 16, the combined art teaches the system of claim 11, further comprising identify the probability of readmission is based on missing information (‘760; Para 0036).  

With respect to claim 17, the combined art teaches the system of claim 11, further comprising mine domain-specific knowledge of the hospital including document structures, policies, and guidelines to determine the one or more variables (‘760; Para 0033).  

With respect to claim 19, the combined art teaches the media of claim 18, Yi Zhang  discloseswherein the electronic medical records of the patients are from at least one other hospital (‘760; Para 0121).  

With respect to claim 20, the combined art teaches the media of claim 18, further comprising: extracting elements of the one or more variables from the electronic medical records of the patients, the elements corresponding to a time between the event and readmission; combining the elements to form one unified probabilistic assertion regarding one of the one or more variables; inferring a progression of a state of the patient over time from the one unified probabilistic assertion; and populating the predictor with the progression of the state of the patient over time (‘760; Para 0034: track progression and regression of disease).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686